Citation Nr: 0528777	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a fracture of the 
pelvis.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for cervical 
muscle strain.

4.  Whether a June 23, 1983, rating decision denying service 
connection for a cervical muscle strain involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 29, 1982, to February 14, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in October 2003.

The Board notes that in an April 2000 rating decision the RO 
denied the issues of entitlement to service connection for 
sprained pelvis and low back disorders.  The veteran was 
notified of that determination, but did not appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Among other things, the VCAA eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, may be 
re-adjudicated as if the denial had not been made.  

The record shows the RO adjudicated the issues of entitlement 
to service connection for sprained pelvis and low back 
disorders, de novo, in January 2002.  The veteran 
subsequently perfected his appeal as to the low back disorder 
in July 2002 and as to the sprained pelvis disorder in 
February 2002.  Therefore, the service connection issues 
listed on the title page of this decision have been properly 
developed for appellate review.

In a May 2002 rating decision the RO denied the veteran's 
claim of CUE in the June 23, 1983, denial of service 
connection for cervical muscle strain.  The veteran 
subsequently perfected his appeal from that determination.  
The issue of entitlement to service connection for cervical 
muscle strain was reopened and addressed in a March 2005 
supplemental statement of the case.  An appeal as to this 
matter was perfected by correspondence dated in May 2005.  
Although the RO adjudicated this issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for cervical muscle strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that in April 2005 the veteran requested 
that he be scheduled for a Board hearing at the RO.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2004), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Board hearing at the RO as soon as it may 
be feasible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

